United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-1361
                                   ___________

United States of America,            *
                                     *
                  Appellee,          *
                                     * Appeal from the United States
      v.                             * District Court for the Northern
                                     * District of Iowa.
Prince Columbus Wood, Jr., also      *
known as Cody Hughes, also known     *      [UNPUBLISHED]
as Paul Broadway,                    *
                                     *
                  Appellant.         *
                                ___________

                             Submitted: August 29, 2000

                                 Filed: September 6, 2000
                                  ___________

Before HANSEN, HEANEY, and FAGG, Circuit Judges.
                            ___________

PER CURIAM.

       Prince Columbus Wood, Jr. pleaded guilty to selling and receiving stolen
vehicles, and was sentenced to a term of imprisonment to run consecutively to an
unexpired term of imprisonment on an earlier federal sentence. Counsel filed a brief
and moved to withdraw under Anders v. California, 386 U.S. 738 (1967), and Wood
filed a pro se supplemental brief. We affirm.
       Wood argues the district court improperly refused to depart downward based on
Wood's age and health, and by finding losses in excess of $200,000. We decline to
review Wood's arguments, however, because the district court's decision not to depart
downward was discretionary, see United States v. Correa, 167 F.3d 414, 417 (8th Cir.
1999), and Wood specifically withdrew his objection to the court's amount-of-loss-
finding at sentencing, see United States v. Olano, 507 U.S. 725, 733 (1993); United
States v. Tulk, 171 F.3d 596, 600 (8th Cir. 1999); United States v. Gutierrez, 130 F.3d
330, 332 (8th Cir. 1997).

        Wood also argues the district court improperly failed to credit proceeds from a
forfeiture sale of Wood's property against the loss calculation or the restitution order,
and the district court judge was biased because the judge allegedly commutes to
chambers in an airplane flown by the Assistant United States Attorney who prosecuted
Wood. We note Wood offers no proof in support of his allegation. We also reject
these arguments. See United States v. Jenkins, 141 F.3d 850, 852 (8th Cir. 1998) (per
curiam) (judicial bias); United States v. Emerson, 128 F.3d 557, 566-67 (7th Cir. 1997)
(district court not required to offset restitution with proceeds from forfeiture of
defendant's property).

       Finally, Wood points to a misstatement in counsel's Anders brief: that Wood's
sentence on the stolen property charges will "be followed by" his unexpired term of
imprisonment. Counsel's misstatement is irrelevant, however, because the district court
correctly described the order of the two prison terms at the sentencing hearing and in
its written judgment.

      We find no other nonfrivolous issues, see Penson v. Ohio, 488 U.S. 75 (1988),
and thus grant counsel's motion to withdraw. Accordingly, we affirm.




                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-